DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered, but they are not persuasive to overcome the prior art. Applicant argues (p. 6-8) that the prior art references, alone and in combination, lacks teaching the features now incorporated into claim 13 by amendment: “a stimulator having a contact surface for contacting an outer skin surface of a patient and configured for coupling to a mobile device configured to receive a wireless signal that includes an electrical stimulation signal comprising at least one electrical impulse” (lines 3-5) (Claims filed 08/04/2022). 
Regarding Applicant’s arguments directed to Simon (p. 7), Simon is relied upon to teach stimulation sites to achieve a certain effect. 
Regarding Applicant’s arguments directed to Draghici (p. 7-8), Draghici is relied upon to teach updating the stimulation instructions, so Examiner disagrees that Draghici is improper for teaching wirelessly transmitting stimulation instructions from a remote computer to Lee’s mobile device.
Regarding arguments directed to not teaching the amended claim language, Examiner disagrees that the prior art lacks rendering obvious the claim limitations of claim 13. When read at face value, and under the broadest reasonable interpretation, “a wireless signal that includes an electrical stimulation signal comprising at least one electrical impulse” may simply refer to a wireless signal communicating stimulation instructions or stimulation parameters. Also, without the clarity and structural distinction requested above in (1)(a), the stimulator having a contact surface and coupled to the mobile device is considered to be shown by Lee’s handheld mobile device 100 (comprising the case in question that contacts the skin surface). A stimulator comprising said contact surface is also shown by Simon, with Simon relied upon to teach the claimed use and effect at lines 6-8. The previously examined claim 13 did not recite that the wireless signal included the electrical stimulation signal comprising the electrical impulse, and that impulse is then used to ameliorate symptom(s) of seizure, so the rejection has been slightly modified to address this, as necessitated by Amendment. Examiner maintains that Lee teaches at least lines 3-5 of claim 13, wherein Lee shows the claimed wireless signal which is wirelessly transmitted to a mobile device for storing and use, for generating stimulation pulses delivered to the skin (including stimulation instructions, para. 0027-0032). Simon is relied upon to teach a related handheld stimulator performing the claimed use and effect recited in lines 4-6 of claim 13. Examiner maintains that a modification of Lee in view of Simon renders obvious the handheld stimulator coupled to a mobile device that delivers the claimed neurostimulation to skin to target the claimed nerve and ameliorate symptom(s) of seizure.
 Therefore, the claim amendments and arguments do not overcome the prior art of record.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 21 (previously numbered as “22”, as filed 04/06/2022) has been renumbered 22.
Misnumbered claim 22 (previously numbered as “23”, as filed 04/06/2022) has been renumbered 22.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-15, 17, 19, and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7, 9, 12-13, and 16-17 of U.S. Patent No. 11,229,790. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 13 is obvious in view of patented claim 1, which teaches a method of using a signal generator and a mobile phone, and transmitting an electrical signal to a contact surface for passing through a skin surface and modulating a nerve to ameliorate seizures, which renders obvious the system of the instant claim which relies on structure performing those functions. Instant claim 14 is obvious in view of patented claim 2, which teaches epileptic seizures. Instant claim 15 is obvious in view of patented claim 1, which teaches wireless coupling between signal generator and mobile phone components. Instant claim 17 is obvious in view of patented claim 7, which teach a software program that is configured for wireless downloading onto the mobile device for transmitting electrical pulse parameters. Instant claim 19 is obvious in view of patented claim 9, which each teaches modulating a property of the electrical impulse. Instant claims 21 and 22 are each obvious in view of patented claim 13, which teaches bursts of pulses having a frequency of about 1 to about 100 bursts per second (comprising the claimed 10 -100 Hz), and pulses having a frequency of about 1 kHz to about 20 kHz. Instant claim 23 is obvious in view of patented claims 12, and 16-17, which teaches transmitting an electrical impulse through the neck to target the nerve.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2005/0267544 A1, hereinafter “Lee”) in view of Simon et al (US 2011/0230701 A1, hereinafter “Simon”) (both previously cited).
Regarding claims 13-14 and 23, Lee shows wirelessly receiving a signal (para. 0027) via a mobile phone 100 (Fig. 1; para. 0026, wherein the mobile phone receives a signal from the control section 110, para. 0031), wherein the signal includes a set of impulse data (para. 0027-0032 – said wireless signal therefore including an electrical stimulation signal comprising at least one electrical impulse, of stimulation instruction(s), wherein the housing of the mobile device is considered to be the stimulator coupled to the mobile device and comprising a contact surface for contacting skin to deliver stimulation to the skin). Lee shows applying a low frequency neurostimulation to an outer surface of a skin of a patient to target a nerve (para. 0005-0007, discussing how delivering stimulation using the mobile phone is an improvement in the field), wherein the applied impulse is based on the signal generated by the control section (para. 0031). Lee lacks discussing the specific parameters of the low frequency neurostimulation and that it is sufficient to modulate the nerve and ameliorate seizures. Simon teaches a similar system comprising applying electrical stimulation energy to the outer surface of a skin of a patient using a handheld stimulator 30 with contact surfaces 31 (Fig. 3A-3B, para. 0091) on the neck in order to target the vagus nerve (para. 0020), which is a known site for treating epileptic seizures (para. 0017). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee’s stimulator system in view of how Simon positions Simon’s handheld stimulator contacts, and to apply the contact surfaces/electrodes at alternate sites of the skin to treat a condition of the patient using Lee’s neurostimulation method to achieve Simon’s effect, such as targeting the vagus nerve by placement on the neck to treat epileptic seizures as taught by Simon. 
Regarding claim 15, the combination of Lee and Simon renders obvious the stimulator that is part of the system, as described in the rejection to claim 13 above. Lee further shows that the mobile phone 100 of the system (Fig. 1) is configured to make and receive calls (last 11 lines of para. 0040; last 11 lines of para. 0041), wherein Lee’s system is configured to switch between modes between a call mode and a stimulation mode (p. 7, claim 14), which as modified in view of Simon above would provide the stimulation placement and functions taught by Simon, above.  Examiner considers Lee’s calling to show wireless communication between the mobile phone of the system with another phone that makes and receives calls. The claims do not specify the purpose of the mobile device/phone of the system, merely requiring that it is a mobile phone that wirelessly couples to the stimulator. Since Lee teaches wirelessly coupling the stimulator/phone of the system by receiving calls from a different phone, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have considered that using a different, second mobile phone to call the first mobile phone of the system (of Lee modified in view of Simon above) renders obvious the claimed feature of wirelessly coupling the stimulator to the second mobile phone, wherein in this case the stimulator (comprising Lee’s first phone 100) wirelessly couples to the mobile device as taught by the second mobile phone which calls first phone 100 comprising the stimulator. 
Regarding claim 16, Lee teaches wherein the contact surface comprises an electrode (Fig. 1 – electrode 230 or 410), the system further comprising a pulse generator 210 (Fig. 3) configured for coupling to an energy source 180 within the mobile device, wherein the pulse generator generates the electrical impulse (para. 0031).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee and Simon, and in further view of Draghici et al (US 2014/0172041 A1, hereinafter “Draghici”, previously cited).
Regarding claims 17-19, the combination of Lee and Simon teaches applying an electrical impulse to the outer surface of the skin of the patient. The combination lacks teaching that the electrical impulse that is generated in response to the mobile phone signal is based on further commands wirelessly received by the mobile phone.  Draghici teaches that it is known in the art of handheld stimulators (Fig. 1 showing handheld stimulator 10, with contact electrode surface 30) to wirelessly transmit 50 a signal from a remote computer 40 to the handheld stimulator 10 (para. 0043 wherein the remote computer is known to have an energy source, and wherein the instructions/commands are generated signals, so that the remote computer comprising a signal generator for generating said signals for wireless transmission to the handheld device). Draghici teaches that the wireless communication provides the benefit of sending programming instructions or commands to the handheld stimulator (para. 0043-0044), wherein the remote computer can be a mobile phone (para. 0044) which is known in art to comprise downloadable or updatable instructions. When combined with Lee's "smart phone", it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee’s smart phone to explicitly allow remote, wireless updates in order to receive a signal comprising program or command information as taught by Draghici, for the purpose of explicitly allowing update of the method as needed in order to effectively treat the epileptic seizures. Therefore, the wireless transmission of the electrical signal inclusive of the set of impulse data to a mobile phone is remote from the signal generator. The modification in view of Draghici teaches updating the operations of Lee's smart phone. It is known in the art of smart phones that smart phones are capable of downloading application software programs. Thus it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the updating capabilities discussed in the modification to wireless receive a signal that is a wireless downloading of an application software program as known in the art, for the purpose of allowing update of the method as needed in order to effectively treat the epileptic seizures, including downloading data comprising a recommended therapy regimen and modulating the electrical impulse properties as needed to meet the recommended pulse parameters of the therapy regimen.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee, Simon, and Draghici as applied to claim 17 above, and in further view of Simon et al (US 2014/0257438 A1, hereinafter “Simon ‘438”, previously cited), or in the alternative, in view of Lombardi et al (US 2006/0173496 A1, hereinafter “Lombardi”, previously cited).   
	Regarding claim 20, the combination of Lee, Simon, and Draghici renders obvious claim 17 above. Lee shows that the contact surface includes an electrically conductive material, since the contact surface is an electrode (para. 0037). Lee shows that the system comprises pulse generator and output controller circuitry between the energy source 180 and contact surface 230 (Fig. 2) but lacks explicitly showing that the system further comprises a filter coupled in series between the energy source and the contact surface for filtering a high frequency component of the electric current. However, this is a known feature in the art to provide a cleaner output signal for more effective stimulation delivery. Simon ‘438 teaches that this is a known feature in the art of vagal nerve stimulation to situate a low pass filter in series between an energy source and electrode for the purpose of filtering high frequency components of an electric signal (Abstract, para. 0012-0013, 0152). Lombardi also teaches that it is long known in the art of nerve stimulation (para. 0001) to provide a low pass filter 29 in series between an energy source 34 and electrode(s) 16, 17 in order to filter high frequency noise from an electric signal (Fig. 3; para. 0015). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the combination of Lee, Simon, and Draghici in view of either of Simon ‘438 or Lombardi to expressly include a low pass filter in the signal generation and signal control circuitry, in series between the energy source and the electrode(s) as taught by either of Simon ‘438 or Lombardi, for the purpose of filtering a high frequency component from the electrical signal and provide a cleaner output signal to the electrodes when delivering electrical stimulation to the target site of the patient.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee and Simon as applied to claim 13 above, and in further view of Dietrich et al (US 2009/0287035 A1, hereinafter “Dietrich”, previously cited).   
Regarding claims 21-22, the combination of Lee and Simon teaches contacting the neck of a patient when applying an impulse to target the vagus nerve and modulate the nerve to thereby ameliorate seizures. The combination lacks teaching bursts of pulses having a frequency of about 10 to about 100 Hz, and pulses having a frequency of about 1 kHz to about 20 kHz. Dietrich teaches a similar system of delivering an impulse to an outer skin surface (via the surfaces of the ear) to a vagus nerve of the patient (para. 0022, 0053) to treat epilepsy, wherein Dietrich teaches that an effective treatment for epilepsy comprises on-and-off electrical pulses for a continuous period of time, 30 seconds at a time every 90 to 300 seconds (para. 0050) as a “single dose” due to this feature. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a known treatment regimen for effective amelioration of seizures and included Dietrich’s taught treatment regimen for this purpose, including electric impulses comprise bursts of pulses (para. 0050). Dietrich lacks describing that each of the bursts has a frequency of about 10 to about 100 Hz and the pulses have a frequency from about 1 to about 20 KHz. Since Dietrich teaches that the stimulation regimen is effective to modulate the vagus nerve and ameliorate epileptic seizures as described above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have found a treatment regimen comprising the same stimulation parameters claimed in order to treat the same epileptic seizures and provide the same effect, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792